Case 9:21-cv-80162-KAM Document 8 Entered on FLSD Docket 03/02/2021 Page 1 of 1




                               UNITED STATES DISTRICT COURT
                               SOUTHERN DISTRICT OF FLORIDA

                                   CASE NO. 9:21-cv-80162-KAM

 NELSON FERNANDEZ,

         Plaintiff,

 vs.

 ULTIMATE SOCCER LLC, d/b/a
 ULTIMATE SOCCER STORE, a Florida
 limited liability company,

       Defendant.
 ______________________________________/

        CORRECTED NOTICE OF VOLUNTARY DISMISSAL WITH PREJUDICE

         Plaintiff NELSON FERNANDEZ, pursuant to Rule 41(a)(1)(A)(ii) of the Federal Rules of

 Civil Procedure, hereby voluntarily dismisses Defendant ULTIMATE SOCCER STORE LLC as

 to all of his claims in this action with prejudice.

         Dated: March 2, 2021.
         Respectfully submitted,


 RODERICK V. HANNAH, ESQ., P.A.                        LAW OFFICE OF PELAYO
 Counsel for Plaintiff                                 DURAN, P.A.
 4800 North Hiatus Road                                Co-Counsel for Plaintiff
 Sunrise, FL 33351-7919                                4640 N.W. 7th Street
 T. 954/362-3800                                       Miami, FL 33126-2309
 954/362-3779 (Facsimile)                              T. 305/266-9780
 Email: rhannah@rhannahlaw.com                         305/269-8311 (Facsimile)
                                                       Email: pduran@pelayoduran.com


 By____s/ Roderick V. Hannah __                        By ___s/ Pelayo M. Duran ______
       RODERICK V. HANNAH                                    PELAYO M. DURAN
       Fla. Bar No. 435384                                   Fla. Bar No. 014659
